        Case 2:20-cv-00470-ACA Document 13 Filed 05/27/20 Page 1 of 3                       FILED
                                                                                   2020 May-27 PM 12:25
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

KIREEM J JETER,                                ]
                                               ]
      Plaintiff,                               ]
                                               ]
v.                                             ]            2:20-cv-00470-ACA
                                               ]
CITY OF BIRMINGHAM,                            ]
                                               ]
      Defendant.                               ]

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Defendant City of Birmingham’s

motion to dismiss the complaint. (Doc. 7). Plaintiff Kireem Jeter, proceeding pro

se, alleges that the City of Birmingham violated Title II of the Americans with

Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12132 by refusing him service at the

Birmingham courthouse until after he moved out of a handicap parking spot because,

despite his handicap parking decal, he “didn’t look handicap[ped].” (Doc. 1 at 5).

Mr. Jeter seeks $300,000 in punitive and compensatory damages. (Id.).

      The court GRANTS IN PART and DENIES IN PART the City’s motion to

dismiss the complaint. First, the court DENIES the motion to dismiss the complaint

for failure to state a claim. To state a claim under Title II of the ADA, a plaintiff

must allege facts showing “(1) that he is a qualified individual with a disability;

(2) that he was either excluded from participation in or denied the benefits of a public
          Case 2:20-cv-00470-ACA Document 13 Filed 05/27/20 Page 2 of 3



entity’s services, programs, or activities, or was otherwise discriminated against by

the public entity; and (3) that the exclusion, denial of benefit, or discrimination was

by reason of the plaintiff’s disability.” Bircoll v. Miami-Dade Cty., 480 F.3d 1072,

1083 (11th Cir. 2007). Mr. Jeter has alleged that he has a disability, but that based

on his appearance, Birmingham officials denied him access to both a handicap

parking spot and the city courthouse until he moved his car out of the spot he was

entitled to park in. That is sufficient to state a claim under the ADA at the dismissal

stage.

         Next, the City appears to argue that because it cannot tell whether Mr. Jeter

is proceeding under a theory of intentional discrimination, disparate impact, or

failure to make reasonable accommodation, the court should dismiss the complaint.

(Doc. 7 at 4). The court disagrees. It is clear that Mr. Jeter’s complaint asserts only

a claim for intentional discrimination under Title II. (See generally Doc. 1).

         Third, the City argues that Mr. Jeter cannot obtain an award of punitive

damages against it. (Doc. 7 at 5–6). Here, the court agrees with the City. Punitive

damages are unavailable in a suit under Title II of the ADA. Barnes v. Gorman, 536

U.S. 181, 189 (2002). Accordingly, the court GRANTS the City’s motion to dismiss

the request for punitive damages.

         Finally, the City asks in passing that this court order Mr. Jeter “to provide a

more definite statement for each count and which statute is allegedly being violated



                                            2
        Case 2:20-cv-00470-ACA Document 13 Filed 05/27/20 Page 3 of 3



under each.” (Doc. 7 at 6). Federal Rule of 12 permits a party to move for a more

definite statement if the pleading “is so vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e). Although Mr. Jeter’s

complaint is certainly short, the court does not find it so vague or ambiguous that the

City cannot reasonably respond to it. Accordingly, the court DENIES the request

order a more definite statement.

             DONE and ORDERED this May 27, 2020.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          3
